IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00360-CV

MALCOLM CLAY HARRIS,
                                                          Appellant
v.

MARCUS CANNON,
                                                          Appellee



                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 26100


                         MEMORANDUM OPINION


      Malcolm Harris, an inmate of the Texas Department of Criminal Justice, filed suit

against another inmate, Marcus Cannon, as well as several prison employees. Harris

alleges in his petition that he was assaulted by Cannon and that the prison employees

failed to protect him from serious bodily harm and failed to provide him with prompt

medical attention. The Attorney General filed an Amicus Curae Chapter Fourteen

Advisory in the trial court asserting that Harris failed to comply with the procedural

and substantive requirements of Chapter 14 of the Texas Civil Practice and Remedies
Code. The trial court entered judgment dismissing Harris’s suit for failing to comply

with Chapter 14. We affirm.

       Harris brings three issues on appeal. He argues that 1) the trial court erred in

dismissing his suit because the defendants failed to protect him during the normal

course of their duties; 2) the defendants failed and delayed the process in getting him

required medical attention; and 3) the defendants treated him with cruel and unusual

punishment by increasing his suffering in delaying his medical treatment.

       Section 14.005 of the Texas Civil Practice and Remedies Code provides:

              (a) An inmate who files a claim that is subject to the grievance
       system established under Section 501.008, Government Code, shall file
       with the court:

               (1) an affidavit or unsworn declaration stating the date that the
               grievance was filed and the date the written decision described by
               Section 501.008(d), Government Code, was received by the inmate;
               and
               (2) a copy of the written decision from the grievance system.

              (b) A court shall dismiss a claim if the inmate fails to file the claim
       before the 31st day after the date the inmate receives the written decision
       from the grievance system.

              (c) If a claim is filed before the grievance system procedure is
       complete, the court shall stay the proceeding with respect to the claim for
       a period not to exceed 180 days to permit completion of the grievance
       system procedure.

TEX.CIV.PRAC & REM. CODE ANN. § 14.005 (West 2002).

       Harris states that he received an eye injury as the result of the altercation with

Cannon on July 26, 2010. Harris filed grievances relating to the incident in August 2010

and in October 2010. Harris received a written response from the grievance system in


Harris v. Cannon                                                                        Page 2
November 2010. Harris filed suit against Cannon and the prison employees on June 28,

2012. The trial court did not abuse its discretion in dismissing the cause of action

pursuant to TEX. CIV. PRAC. & REM. CODE ANN. § 14.005 (b) (West 2002). We overrule

the three issues on appeal.

       We affirm the trial court’s judgment.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 18, 2013
[CV06]




Harris v. Cannon                                                              Page 3